                                         ----- ------· ------- - -----·------------- -------------·        ·-------~-----------   -- -------------- --

           AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1of1
............ $"    »-. ........ ~




                                                        UNITED STATES DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF CALIFORNIA

                                              United States of America                    JUDGMENT IN A CRIMINAL CASE
                                                         v.                               (For Offenses Committed On or After November 1, 1987)


                                            Luis Hermilo Soto-Hernandez                   Case Number: 3:19-mj-21194

                                                                                         Jesus


          REGISTRATION NO. 83779298                                                                               ~Al\R   0 8 2019
          THE DEFENDANT:                                                                                           U.S. DISTRICi COURT
           IZJ pleaded guilty to count( s) 1 of Complaint                                                          DISTR1CT of:
                  D was found guilty to count( s)                                                     BY
                                                                                                  '--~~~~~~~~~~-'~
                                                                                                                                  !1E?UtY

                              after a plea of not guilty.
                              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                             Nature of Offense                                                       Count Number(s)
          8:1325                                      ILLEGAL ENTRY (Misdemeanor)                                             1

                  D The defendant has been found not guilty on count(s)             ~~~~~~~~~~~~~~~~~~~-




                  D Count(s)                                                              dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:                                           ,_,,1



                                                                                    ~·
                                                                                                 1

                                                    D TIME SERVED                                 /                                days

                  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                                                           charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, March 7, 2019



          Received
                                    \,
                                     \,..
                                         ~~

                                            \··-----r~~-
                                                             ,,/
                                                                     ,.,...-,
                                                               / '__ ,,...,,., .
                                                                                      Date of Imposition of Sentence
                                                                                                                          -
                                                     1
                                     ousM




          Clerk's Office Copy                                                                                                             3:19-mj-21194
